FILED
                             NOT FOR PUBLICATION                            JAN 25 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S . CO U RT OF AP PE A LS




                             FOR THE NINTH CIRCUIT



CHISOM DORATHY OKPARA,                           No. 07-70419

               Petitioner,                       Agency No. A097-607-454

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney
General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 12, 2011**
                               San Francisco, California

Before:        KOZINSKI, Chief Judge, NOONAN and SILVERMAN,
               Circuit Judges.

       Oµpara has waived any challenge to the BIA's denial of CAT protection by

failing to raise the issue in her opening brief. See Husyev v. Muµasey, 528 F.3d

1172, 1183 (9th Cir. 2008).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                page 2

         We affirm the denial of Oµpara's asylum and withholding of removal claims

because she waived any challenges to the IJ's finding, adopted by the BIA pursuant

to Matter of Burbano, 20 I. & N. Dec. 872, 874 (BIA 1994), that she could

reasonably relocate within Nigeria. See Tamang v. Holder, 598 F.3d 1083, 1088

(9th Cir. 2010). Her opening brief states that 'the sole issue on appeal in this case

is whether the BIA's adverse credibility determination is supported by substantial

evidence.' See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).

But the finding that internal relocation is a reasonable option was a dispositive

basis, independent of the adverse credibility determination, for denying asylum and

withholding of removal relief. See Melµonian v. Ashcroft, 320 F.3d 1061, 1069

(9th Cir. 2003); Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 999 (9th Cir.

2003); see also INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992).

         We don't believe that denying Oµpara's petition on waiver grounds would

result in 'manifest injustice' to her. Alcaraz v. INS, 384 F.3d 1150, 1161 (9th Cir.

2004).


         PETITION DENIED.
                                                                           FILED
Oµpara v. Holder, No. 07-70419                                             JAN 25 2011

                                                                      MOLLY C. DWYER, CLERK
NOONAN, Circuit Judge, dissenting:                                     U.S . CO U RT OF AP PE A LS




      Documentary evidence and credible testimony establish that Oµpara could

face forced marriage, rape, and beatings should she return to Nigeria. See Knezevic

v. Ashcroft, 367 F.3d 1206, 1214-15 (9th Cir. 2004) (remanding for IJ to consider 8

C.F.R. y 1208.13(b)(3) factors in determining reasonableness of internal

relocation).




                                         1